Opinion issued November 19, 2020




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-20-00531-CV
                            ———————————
                IN RE FIDELIS JOHNSON BADAIKI, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Fidelis Johnson Badaiki, challenges the trial court’s order granting

the Rule 91a motion filed by real parties in interest and dismissing Badaiki’s causes

of action for negligent infliction of emotional distress, intentional infliction of

emotional distress, and breach of fiduciary duty.1


1
      The underlying case is Fidelis Johnson Badaiki v. Steve McKenzie, Marisa Henning,
      Jamilah Cummings, John Corkhill, Nathan Cooper, Ray Arbor, Jay Jurena, Ed
      Gaude, Schlumberger Holdings Corporation, Schlumberger Limited, Schlumberger
      Technology Corporation, Cameron International Corporation, Paal Kibsgaard,
      Mandamus relief is available to correct a clear abuse of discretion when there

is no other adequate remedy by appeal. See In re Essex Ins. Co., 450 S.W.3d 524,

526 (Tex. 2014). Whether a remedy by appeal is adequate is determined by

balancing the benefits of mandamus review against the detriments. See id. at 528.

Trial court orders denying Rule 91a motions to dismiss are reviewable by

mandamus. Id.; In re HMR Funding, LLC, 561 S.W.3d 662, 666 (Tex. App.—

Houston [14th Dist.] 2018, orig. proceeding). But the benefits of mandamus review

do not outweigh the detriments when the trial court has granted the motion to

dismiss. See In re Moreno, No. 13-17-00282-CV, 2017 WL 2665265, at *1 (Tex.

App.—Corpus Christi-Edinburgh 2017, orig. proceeding) (mem. opinion; not

designated for publication).    Accordingly, we conclude that appellant has an

adequate remedy by appeal.

      We deny the petition. See TEX. R. APP. P. 52.8(a). Any pending motions are

dismissed as moot.

                                  PER CURIAM
Panel consists of Justices Keyes, Hightower, and Countiss.




      Olivier Le Peuch, Henry Weissenborn, Jack B. Moore, Amy Schwartz, Carter
      Hydrick, and John Doe, cause number 2020-16532, pending in the 11th District
      Court of Harris County, Texas, the Honorable Kristin Brauchle Hawkins presiding.
                                          2